DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 objected to because of the following informalities:  “can be” (line 12) should be deleted.  Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art discloses the claim in part, however, the prior art does not disclose the claim, as being obvious, as a whole.  In particular the prior art does not disclose “each of the brackets comprises a mounting area and a shielding area, wherein the mounting area faces the outer side surface of the box main body to which the bracket is fixed, and the shielding area hides the hangers and the handlebar in the unactuated state of the handle module and in a lateral perspective along the longitudinal axis of the handlebar”; as being obvious, in light of the other claimed limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736